UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4574


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ISAISAH DASHON SMITH,

                     Defendant - Appellant.



                                       No. 17-4587


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NOAH ANTHONY BRADDY,

                     Defendant - Appellant.



Appeals from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00437-TDS-3; 1:16-cr-
00437-TDS-4)


Submitted: May 27, 2020                                           Decided: June 11, 2020
Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North Carolina; Brian
M. Aus, BRIAN AUS ATTORNEY AT LAW, Durham, North Carolina, for Appellants.
Matthew G.T. Martin, United States Attorney, John M. Alsup, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Isaisah Dashon Smith and Noah Anthony Braddy appeal their jury convictions for

Hobbs Act robbery of a Verizon Wireless store in violation of 18 U.S.C. §§ 2, 1951(a) and

brandishing a firearm in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(ii). On appeal, they

question whether the district court erred in denying their motions for judgment of acquittal.

They contend the evidence was insufficient to prove they participated in the robbery; and

Smith also contends it did not establish an effect on interstate commerce. We affirm.

       We review de novo the district court’s denial of Appellants’ motions for judgment

of acquittal pursuant to Federal Rule of Criminal Procedure 29. United States v. Ath, 951
F.3d 179, 185 (4th Cir. 2020). “Denial of such a motion ‘is proper where, viewed in the

light most favorable to the prosecution, substantial evidence supports a guilty verdict.’”
Id. (citation omitted). “Substantial evidence means the evidence was sufficient for a

reasonable jury to find proof beyond a reasonable doubt of each element of each offense.”
Id. “In undertaking this analysis, ‘[t]he jury, not the reviewing court, weighs the credibility

of the evidence and resolves any conflicts in the evidence presented.’” Id. (citation

omitted). “While this standard presents a ‘heavy burden’ for defendants, reversal is

appropriate when ‘the prosecution’s failure is clear.’” Id. (citation omitted).

       “The Hobbs Act prohibits robbery or extortion that ‘in any way or degree obstructs,

delays, or affects commerce or the movement of any article or commodity in commerce.’”

United States v. Tillery, 702 F.3d 170, 173-74 (4th Cir. 2012) (quoting 18 U.S.C.

§ 1951(a)). “[T]he two elements of a Hobbs Act crime are: (1) robbery or extortion, and

(2) interference with commerce.” Id. (citation omitted). “‘[T]he jurisdictional predicate

                                              3
of the Hobbs Act requires only that the government prove a minimal effect on interstate

commerce.’” United States v. Taylor, 942 F.3d 205, 218 (4th Cir. 2019) (citation omitted).

“[A] robbery has a ‘minimal effect’ on interstate commerce when it depletes the assets of

an ‘inherently economic enterprise.’” Tillery, 702 F.3d at 174 (citations omitted). “When

determining whether a robbery had a minimal effect on interstate commerce, we do not

look at the impact of the immediate offense, but ‘whether the relevant class of acts has such

an impact.’” Id. (citation omitted). “The impact on commerce may be shown by ‘proof of

probabilities without evidence that any particular commercial movements were affected.’”
Id. (citation omitted). “[A] business that purchases ‘a substantial portion of its inventory

from out-of-state suppliers is engaged in interstate commerce for purposes of the Hobbs

Act.’” Taylor, 942 F.3d at 219 (quoting Tillery, 702 F.3d at 174).

       We have reviewed the record and conclude that the evidence was sufficient to prove

that Smith and Braddy robbed the Thomasville Verizon Wireless store at gunpoint of its

entire inventory of Apple iPhones. Moreover, the evidence was sufficient for the jury to

find the requisite minimal effect on interstate commerce. Although the robbers wore masks

and gloves, Appellants’ co-defendants testified against them. Moreover, while they ran

when police stopped the vehicle carrying the stolen iPhones, Smith was apprehended; and

additional evidence in the vehicle and areas to which they fled, including their cell phones,

tied them to the crimes. The Government also presented evidence that all iPhones sold by

the store were manufactured in China and shipped to the store from out-of-state; and we

conclude that a reasonable jury could find this element beyond a reasonable doubt. See

Tillery, 702 F.3d at 174-75 (noting “it would violate the principles of common sense to

                                             4
find that robbing a legitimate place of business would not have even a minimal effect on

interstate commerce, especially when we have to view such activities in the aggregate”).

      Accordingly, we affirm the district court’s judgments. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5